       Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO
                           LAS CRUCES DIVISION

PABLO OLIVAS,                                §
    Plaintiff,                               §
                                             §
v.                                           §                  Cause No. _____________
                                             §
UNITED STATES OF AMERICA,                    §
and GERARDO TERRAZAS,                        §
      Defendants.                            §
                                             §                  Non-Jury
                                             §

                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Comes Now, Plaintiff, Pablo Olivas (hereinafter referred to as “Plaintiff”), complaining of

the United States of America, and Gerardo Terrazas (hereinafter collectively referred to as

“Defendants”), and respectfully shows as follows.

                                     Jurisdiction and Venue.

       1.      Plaintiff is an individual, and is a resident of Chaparral, Dona Ana County, in the

State of New Mexico.

       2.      Defendant, the United States of America, is a governmental entity that can be

served with process by delivering a copy of this complaint and a summons providing for sixty days

in which to answer this complaint, as required by Rule 12(a)(2) of the Federal Rules of Civil

Procedure, via registered or certified mail to the following:

                            The Attorney General of the United States
                                 950 Pennsylvania Avenue, NW
                                  Washington, DC 20530-0001

                                                 and
       Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 2 of 6



                                Civil Process Clerk at the
                              United States Attorney’s Office
                                 District of New Mexico
                                       PO Box 607
                                Albuquerque, NM 87103


       3.      Defendant, Gerardo Terrazas, is an individual, and a resident of Chaparral, Dona

Ana County, in the State of New Mexico; he can be served with process in person or by mail at

1180 Los Santos, Chaparral, New Mexico 88081, or wherever else he may be found.

       4.      As it relates to Defendant, the United States of America, this action arises under the

Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. As such, this Court is vested with jurisdiction

pursuant to 28 U.S.C. § 1346(b). And pursuant to 28 U.S.C. § 1367, the Court has supplemental

jurisdiction over all other claims asserted herein.

       5.      On January 16, 2019, Plaintiff filed an administrative tort claim with the

Department of the Army as required by 28 U.S.C. § 2675(a). More than six months have passed

since Plaintiff filed his claim. Accordingly, Plaintiff is authorized to file suit in accordance with

28 U.S.C. § 2675.

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1402(b) as Plaintiff

resides within the District of New Mexico, Las Cruces Division.

                                          Factual Allegations.

       7.      On or about December 8, 2018, Plaintiff was driving his vehicle westbound on the

8600 block of a street known as the Edge of Texas, and was lawfully and prudently stopped at a

stop sign, waiting his turn to proceed.

       8.      At the same time, Latone Sonnier, a soldier in the U.S. Army, driving a Ford F150

truck owned by the Army, was traveling southbound on the 13300 block of Gateway South, in El

Paso County, Texas. Latone Sonnier was attempting to make a left-hand turn onto eastbound Edge



                                                   2
         Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 3 of 6



of Texas, but ran a stop sign and/or failed to yield the right-of-way to northbound traffic on

Gateway. As such, the Army vehicle driven by Latone Sonnier collided with a vehicle driven by

Defendant Gerardo Terrazas, who was proceeding north on Gateway (the “first collision”).

         9.      Thereafter, both of the vehicles that were involved in the first collision (i.e., the

vehicles driven by Latone Sonnier and Gerardo Terrazas) violently struck Plaintiff’s vehicle. At

the time, Plaintiff was still lawfully and prudently stopped at the stop sign on westbound Edge of

Texas.

         10.     As an operator of a motor vehicle using the public road system, Latone Sonnier had

a duty to use reasonable and prudent care. Latone Sonnier breached said duty by driving

negligently and carelessly, thereby proximately causing—separately and/or in conjunction with

the conduct of the other defendant—Plaintiff’s injuries and damages. Further, Latone Sonnier was

within the course and scope of her employment with the United States Army at the time of the

accident. Accordingly, the United States of America is responsible for Latone Sonnier’s conduct

pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., and/or the doctrine of respondeat

superior.

         11.     Likewise, Gerardo Terrazas, as an operator of a motor vehicle using the public road

system, also had a duty to use reasonable and prudent care. Gerardo Terrazas could have, seen,

perceived, reacted to, and avoided the imminent collision with Latone Sonnier, but failed to do so.

As such, Gerardo Terrazas, by driving negligently and carelessly, thereby proximately caused—

separately and/or in conjunction with the conduct of the other defendant—Plaintiff’s injuries and

damages.

               NEGLIGENCE BY DEFENDANT UNITED STATES OF AMERICA.

         12.     Among other things, Latone Sonnier was negligent in the following aspects:




                                                   3
       Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 4 of 6




       a.      In failing to control his speed as persons exercising ordinary care would have
               maintained under the same or similar circumstances;

       b.      In failing to keep a proper lookout;

       c.      In negligently failing to slow and stop his vehicle in order to avoid the collision;

       d.      In failing to exercise ordinary care for the safety of others;

       e.      In negligently failing to keep said vehicle under proper control;

       f.      In operating said vehicle in a negligent manner;

       g.      Negligently failing to stop said vehicle when danger to Plaintiff was imminent;

       h.      In failing to stop at the stop sign and/or failed to yield the right-of-way at the
               intersection in question; and

       i.      Driver inattention.

       Each of the aforementioned negligent acts or omissions taken singularly, collectively, or

in any combination of the Defendant, constituted a proximate cause of the collision and of the

resulting damages and injuries to Plaintiff.

                                     Federal Tort Claims Act.

       14.     Under the laws of the State of New Mexico, a private person would be liable to

Plaintiff for the foregoing described acts, omissions, and statutory violations. Accordingly, The

United States of America is liable for Latone Sonnier’s conduct pursuant to the Federal Tort

Claims Act, 28 U.S.C. § 2671 et seq., and/or the doctrine of respondeat superior.     See 28 U.S.C.

§§ 1346, 2674.

                 NEGLIGENCE BY DEFENDANT GERARDO TERRAZAS.

       The collision and Plaintiff’s injuries suffered by reason thereof were proximately caused

by Defendant Gerardo Terrazas’ negligent and careless disregard of duty which consisted of, but

in not limited to the following acts and omissions:



                                                  4
       Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 5 of 6



       a.      In failing to control his speed as persons exercising ordinary care would have
               maintained under the same or similar circumstances;

       b.      In failing to keep a proper lookout;

       c.      In negligently failing to slow and stop his vehicle in order to avoid the collision;

       d.      In failing to exercise ordinary care for the safety of others;

       e.      In negligently failing to keep said vehicle under proper control;

       f.      In operating said vehicle in a negligent manner;

       g.      Negligently failing to stop said vehicle when danger to Plaintiff was imminent;

       h.      In failing to stop at the stop sign and/or failed to yield the right-of-way at the
               intersection in question; and

       i.      Driver inattention.

       Each of the aforementioned negligent acts or omissions taken singularly, collectively, or

in any combination of the Defendant Terrazas, constituted a proximate cause of the collision and

of the resulting damages and injuries to Plaintiff.

                                       Plaintiff’s Damages.

       15.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff incurred the following damages:

       (a)     Reasonable medical care and expenses in the past. These expenses were incurred
               by Plaintiff for the necessary care and treatment of the injuries resulting from the
               accident complained of herein and such charges are reasonable and were usual and
               customary charges for such services in Las Cruces, New Mexico.

       (b)     Reasonable and necessary medical care and expenses which will in all reasonable
               probability be incurred in the future;

       (c)     Physical pain and suffering in the past;

       (d)     Physical pain and suffering in the future;

       (e)     Physical disfigurement in the past and future;




                                                  5
        Case 2:19-cv-00802-SMV-GJF Document 1 Filed 08/30/19 Page 6 of 6



        (f)     Mental anguish in the past and future;

        (g)     Physical impairment in the past and future;

        (h)     Lost wages in the past and loss of earning capacity in the future; and

        (i)     Property damage.

        16.     Additionally, as a direct, natural and proximate consequence of Defendants’

negligence, Plaintiff has been unable to perform his duties in the household and participate in

activities as he did prior to the accident.

        17.     By reason of all of the above, Plaintiff suffered losses and damages in the amount

of $1,010,000, for which he seeks judgment against Defendants.

                                    Plaintiff’s Prayer for Relief.

       Wherefore, premises considered, Plaintiff, Pablo Olivas, respectfully prays that Defendants,

the United States of America and the Gerardo Terrazas, be cited to appear and answer herein, and

that upon a final hearing of the cause, judgment be entered for Plaintiff against Defendants

awarding damages in an amount not less than $1,010,000, and such other and further relief to

which the Plaintiff may be entitled at law or in equity.

                                               Respectfully Submitted,

                                               RUHMANN LAW FIRM
                                               5915 Silver Springs, Bldg. #1
                                               El Paso, Texas 79912
                                               (915) 845-4529
                                               (915) 845-4534 Fax


                                        By:     /S/John L. Anderson
                                               CHARLES J. RUHMANN, IV
                                               JOHN LOMAX ANDERSON
                                               Attorneys for Plaintiff,
                                               Pablo Olivas




                                                  6
